         Case 1:21-cv-03635-VSB-DCF Document 8 Filed 04/27/21 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
BLAIR JAMES SPEERS et al.,                                  :                        4/27/2021
                                                            :
                                         Petitioners,       :
                                                            :           21-CV-3635 (VSB)
                           -against-                        :
                                                            :               ORDER
MAKEMYTRIP LIMITED,                                         :
                                                            :
                                         Respondent. :
                                                            :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          This case has been assigned to me for all purposes. On April 23, 2021, Petitioners filed a

 complaint and a memorandum of law in support of its petition to confirm an arbitration award.

 Petitioners have not yet docketed an affidavit of service.

          Proceedings to confirm or to vacate arbitration awards must be “treated as akin to a

 motion for summary judgment.” See D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir.

 2006). It is hereby:

          ORDERED that Petitioners shall file and serve any additional materials with which they

 intend to support their petition for confirmation May 23, 2021. Respondent’s opposition, if any,

 is due on June 21, 2021. Petitioners’ reply, if any, is due on July 6, 2021.

          IT IS FURTHER ORDERED that Petitioners shall serve a copy of this Order on

 Respondent and file an affidavit on ECF certifying that such service has been effected.

 SO ORDERED.

Dated:       April 27, 2021
             New York, New York                             ________________________________
                                                            VERNON S. BRODERICK
                                                            United States District Judge
